Matter of Peay v Peay (2017 NY Slip Op 08965)





Matter of Peay v Peay


2017 NY Slip Op 08965


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1233 CAF 16-00713

[*1]IN THE MATTER OF MICHELLE L. PEAY, PETITIONER-APPELLANT,
vRONALD E. PEAY, JR., RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.
CHRISTOPHER BRECHTEL, ATTORNEY FOR THE CHILDREN, BUFFALO. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered April 20, 2016. The order, among other things, found petitioner in contempt of court and denied her petition to modify a prior stipulated order of custody and visitation. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Peay v Peay ([appeal No. 1] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court